 1 MARY KATE SULLIVAN (State Bar No. 180203)
   ELEANOR M. ROMAN (State Bar No. 178736)
 2 emr@severson.com
   SEVERSON & WERSON
 3 A Professional Corporation
   One Embarcadero Center, Suite 2600
 4 San Francisco, California 94111
   Telephone: (415) 398-3344
 5 Facsimile: (415) 956-0439

 6 Attorneys for Defendant
   DITECH FINANCIAL LLC
 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11 SUZANNE RYAN-BEEDY,                                 Case No. 2:17-CV-01999-WBS-EFB

12                      Plaintiff,                     ORDER ON STIPULATION DISMISSING
                                                       WITHOUT PREJUDICE THE CLAIMS
13             vs.                                     ALLEGED BY PLAINTIFF AGAINST
                                                       DITECH
14 THE BANK OF NEW YORK MELLON fka
   THE BANK OF NEW YORK AS TRUSTEE                     Action Filed:     September 27, 2017
15 FOR THE BENEFIT OF THE CERTIFICATE
   HOLDERS OF THE CWALT, INC.,
16 ALTERNATIVE LOAN TRUST 2004-25CB,
   MORTGAGE PASS-THROUGH
17 CERTIFICATES, SERIES 2004-25CB;
   DITECH FINANCIAL, LLC; and DOES 1
18 through 50, inclusive,

19                      Defendants.

20

21            Pursuant to the Stipulation of Plaintiff, Suzanne Ryan-Beedy, (“Ryan-Beedy” or
22 “Plaintiff”) and defendant, Ditech Financial LLC, (“Ditech” or “Defendant”), by and through their

23 counsel of record, and their request made pursuant to Local Rule 143 and Federal Rule of Civil

24 Procedure 41(a)(2), and GOOD CAUSE APPEARING, the remaining claims for relief alleged

25 against Ditech by Plaintiff in the First Amended Complaint filed by her in this Action:(1) Fourth

26 Claim for Relief for Intentional Misrepresentation/False Promise; (2) Fifth Claim for Relief for
27 Negligent Misrepresentation; (3) Sixth Claim for Relief for Promissory Estoppel; (4) Seventh

28 Claim for Relief for Negligence; (5) Eighth Claim for Relief for Wrongful Foreclosure; (6) Ninth
     11293.0726/15102961.1
        [PROPOSED] ORDER ON STIPULATION DISMISSING WITHOUT PREJUDICE THE CLAIMS ALLEGED BY
                                                                   PLAINTIFF AGAINST DITECH
 1 Claim for Relief for Intentional Infliction of Emotional Distress; and (7) Tenth Claim for Relief

 2 for Violation of Business and Professions Code § 17200 are hereby dismissed without prejudice.

 3            IT IS SO ORDERED.

 4

 5 Dated: February 20, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     11293.0726/15102961.1                            2
        [PROPOSED] ORDER ON STIPULATION DISMISSING WITHOUT PREJUDICE THE CLAIMS ALLEGED BY
                                                                   PLAINTIFF AGAINST DITECH
